Order entered June 30, 2016




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-15-01307-CR
                                      No. 05-15-01308-CR

                           JODY ALEXANDER KIRBY, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 283rd Judicial District Court
                                    Dallas County, Texas
                      Trial Court Cause Nos. F14-75420-T, F14-75421-T

                                            ORDER
         The Court GRANTS appellant’s motion for extension of time to file his reply brief.

         We DIRECT the Clerk of the Court to file the reply brief tendered as of the date of this

order.


                                                      /s/   ADA BROWN
                                                            JUSTICE